Exhibit 10.2 Code of Ethics


CODE OF ETHICS FOR THE
PRINCIPAL EXECUTIVE OFFICER AND SENIOR FINANCIAL OFFICERS
OF
ACCRES HOLDING, INC.
Adopted July 13, 2011


Acres Holding, Inc., (the "Company"), is committed to conducting business in
compliance with all applicable laws and regulations and in accordance with high
standards of business conduct. The Company strives to maintain the highest
standards of accuracy, completeness and disclosure in its financial dealings,
records and reports on behalf of its shareholders. These standards serve as the
basis for managing the Company's business, for meeting its duties to its
shareholders and for maintaining compliance with financial reporting
requirements. Accordingly, the Company has adopted this Code of Ethics for its
principal executive officer and senior financial officers (the "Code of
Ethics").


Each of the Company's senior financial officers (including the Company's
principal financial officer and its principal accounting officer or controller)
must comply with and advocate the following principles and responsibilities, and
the Company's Chief Executive Officer, in his or her capacity as the principal
executive officer to whom all senior financial officers ultimately report, will
promote and support this Code of Ethics and comply with the following
principles:


·  
Act with honesty, integrity and in an ethical manner.



·  
Promptly disclose to the Company's chief legal officer, General Counsel, or the
Chairman of the Board of Directors, any material transaction or relationship
that reasonably could be expected to give rise to a conflict of interest between
such officer's personal and professional relationships.



·  
Respect and maintain the confidentiality of information acquired in the course
of his or her work, except when authorized or otherwise legally obligated to
disclose such information, and not use confidential information acquired in the
course of his or her work for personal advantage.



·  
Promote ethical behavior in the work environment.



·  
Responsibly use and control all assets and resources employed by or entrusted to
him or her.



·  
Ensure that accounting entries are promptly and accurately recorded and properly
documented and that no accounting entry intentionally distorts or disguises the
true nature of any business transaction.


 
1

--------------------------------------------------------------------------------

 

·  
Prohibit the establishment of any undisclosed or unrecorded funds or assets for
any purpose and provide for the proper and prompt recording of all disbursements
of funds and all receipts.



·  
Maintain books and records that fairly and accurately reflect the business
transactions of the Company.



·  
Devise, implement, maintain and monitor internal controls sufficient to assure
that financial record-keeping objectives are met.



·  
Comply with generally accepted accounting standards and practices, rules,
regulations and controls.



·  
Perform responsibilities with a view to causing the Company's public
communications, including periodic and other reports filed by the Company with
the Securities and Exchange Commission, to be made on a timely basis with
appropriate disclosure(s).



·  
Sign only those reports and other documents, including filings with the
Securities and Exchange Commission that he or she believes to be accurate and
truthful.



·  
Not make, or tolerate to be made, false statements or entries for any purpose in
the books and records of the Company or in any internal or external
correspondence, memoranda or communication of any type, including telephone or
electronic communications.



·  
Comply, as appropriate and with the advice of counsel (as necessary), with
rules, laws, and regulations of U.S. federal, state and local governments and
all foreign governments.



·  
Not knowingly be a party to any illegal activity or engage in any act that will
discredit his or her profession, or the Company.



·  
Promptly report to the Company's chief legal officer, General Counsel, or the
Chairman of the Board of Directors any situation where this Code of Ethics, the
Insider Trading Policy or any other Company policy or conduct code, or any law
applicable to the Company, or their employees, is being violated.



Any individual who violates the provisions of this Code of Ethics will be
subject to disciplinary action and appropriate sanctions, up to and including
termination. Sanctions will be imposed by the full Board of Directors, in its
sole discretion. Depending on the nature and severity of the violation, the
company may refer such violation to appropriate authorities for civil action or
criminal prosecution. Any covered officer shall:

 
2

--------------------------------------------------------------------------------

 

·  
upon adoption of the Code of Ethics or becoming a covered officer, sign and
submit an initial acknowledgment confirming that he or she has received, read,
and understands the Code of Ethics;



·  
annually sign and submit an annual acknowledgment confirming that he or she has
complied with the requirements of the Code of Ethics;



·  
not retaliate against any covered officer or other person for making reports of
potential violations in good faith; and



·  
notify the Company's chief legal officer or General Counsel of any actual or
potential violation of the Code of Ethics. Failure to do so itself is a
violation of this Code of Ethics.



The Company's Board of Directors is responsible for applying this Code of Ethics
to specific situations in which questions are presented under and has the
authority to interpret this Code of Ethics in any particular situation. The
Board of Directors shall take all action it considers appropriate and
investigate any actual or potential violations reported to it; and the Board of
Directors is authorized and encouraged to consult, as appropriate, with the
Company's chief legal officer or General Counsel and outside legal counsel. Any
matter that the Company's chief legal officer or general counsel believes is a
violation of this Code of Ethics will be reported to the Board of Directors.


The Board of Directors is responsible for granting waivers from the terms and
provisions of this Code of Ethics as it deems appropriate. A waiver of any
provision of this Code of Ethics shall be requested whenever there is a
reasonable likelihood that a contemplated action will violate the Code of
Ethics. A "waiver" is defined as approval by the Board of Directors of a
material departure from any provision of the Code of Ethics. The waiver process
shall consist of the following steps:


·  
The covered officer shall set forth a request for waiver in writing. The request
shall describe the conduct, activity or transaction for which the covered
officer seeks a waiver, and shall briefly explain the reason for engaging in the
conduct, activity or transaction.



·  
The determination with respect to the waiver shall be made in a timely fashion
by the Company's Board of Directors, after consultation the Company's chief
legal officer or General Counsel, or with outside legal counsel (if
appropriate).



·  
The decision with respect to the waiver shall be documented and kept in the
Board of Directors 's records for the appropriate period mandated by applicable
law or regulation.



This Code of Ethics may not be amended except in written form, which amendments
must be specifically approved by a majority vote of the Company's Board of
Directors.

 
3

--------------------------------------------------------------------------------

 

All reports and records prepared or maintained pursuant to this Code of Ethics
shall be considered confidential and shall be maintained and protected
accordingly. Except as otherwise required by law or this Code of Ethics, these
matters shall not be disclosed to anyone other than the Company's chief legal
officer of General Counsel, or outside legal counsel, or the Board of Directors.


This Code of Ethics is intended solely for the internal use of the Company and
does not constitute an admission by or on behalf of the Company, as to any fact,
circumstance or legal conclusion.


This Code of Ethics is a statement of certain fundamental principles, policies
and procedures that govern the Company's senior financial and executive officers
and the conduct of the Company's business. It is not intended to and does not
create any rights in any employee, investor, supplier, competitor, shareholder,
or any other person or entity.
 
 
4

--------------------------------------------------------------------------------

 
